Name: Council Regulation (EEC) No 2672/82 of 4 October 1982 repealing the definitive anti-dumping duty applying to imports of certain sodium carbonate originating in the Soviet Union
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 283/22 Official Journal of the European Communities 6 . 10 . 82 COUNCIL REGULATION (EEC) No 2672/82 of 4 October 1982 repealing the definitive anti-dumping duty applying to imports of certain sodium carbonate originating in the Soviet Union THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, following that review, the Commission intends to impose a provisional anti-dumping duty in accordance with Article 11 of Regulation (EEC) No 3017/79 ; whereas the preliminary review shows that the provisional anti-dumping duty should be higher than the definitive anti-dumping duty imposed by Regulation (EEC) No 407/80 ; Whereas Regulation (EEC) No 407/80 should there ­ fore be repealed, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 12 thereof, Having regard to the proposal presented by the Commission after consultation within the Advisory Committee provided for in Article 6 of Regulation (EEC) No 3017/79 , Whereas the Council imposed, by Regulation (EEC) No 407/80 (3), a definitive anti-dumping duty on imports of light sodium carbonate originating in the Soviet Union ; Whereas, since that duty was imposed, the Commis ­ sion has re-opened the proceeding closed by Regula ­ tion (EEC) No 407/80 and begun a review in accor ­ dance with Article 14 of Regulation (EEC) No 3017/79 ; Article 1 Regulation (EEC) No 407/80 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 October 1982 . For the Council The President H. GROVE (') OJ No L 339, 31 . 12 . 1979 , p . 1 (2) OJ No L 178 , 22 . 6 . 1982 , p . 9 . ( 3 ) OJ No L 48 , 22 . 2 . 1980 , p . 1 .